UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2008 DATE OF REPORTING PERIOD: JUNE 30, 2008 Item 1. Reports to Stockholders The Semi-Annual Report to Stockholders follows FOREWORD This report is for the information of the shareholders of the Trust. It is the Trusts practice to mail only one copy of its annual and semi-annual reports to all family members who reside in the same household. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 800-423-4026. The Trust will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the Market Overview letter reflect those views of the Director of Equities and Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is to guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Fund, including information about its Trustees. Equity & Bond Markets Overview FIRST INVESTORS LIFE SERIES FUNDS Dear Investor: The Economy The financial markets continued to be extremely volatile during the past six months. The markets had to contend with ongoing concerns about the health of the financial system, a weak economy, and fear of inflation. Subprime mortgage exposure at major financial institutions severely reduced liquidity in the markets, particularly in the first quarter. Markets had big swings, trading on supply and demand, instead of fundamentals. At times, certain markets stopped functioning, while others operated under extreme stress. Events reached crisis levels in March when the Federal Reserve (the Fed) bailed out Bear Stearns, a major investment bank. That action, combined with substantial interest rate reductions and additional extraordinary measures by the Fed, restored some stability to the markets. Nonetheless, continued write-downs by financial institutions during the second quarter dashed investors hopes for a quick return to normalcy and made clear that repair of the financial system would be a prolonged process. Economic growth during the review period, although positive, was very weak. Facing falling home values, rising food and energy costs, and tighter financial conditions, consumers reduced spending. The rebate checks from the governments stimulus program helped prop up second quarter growth, but a rise in the unemployment rate to a cycle high of 5.5% indicated continued weakness in the economy. The lone bright spot was the export sector, due to relatively strong overseas growth. But strength in foreign economies was accompanied by surging commodity costs, particularly oil, which caused the Consumer Price Index to accelerate to an annual rate of 5.0% . The Fed was very active during the first quarter in response to financial system stress and a slowing economy, lowering the benchmark federal funds rate from 4.25% to 2.25% . In the second quarter the Fed lowered the federal funds rate an additional 0.25%, but then at its June meeting decided to keep rates unchanged  despite continued weak economic growth  because of increased worries about inflation. The Feds signal that it would be less likely to lower interest rates, as well as investors heightened inflation concerns, added additional uncertainty and stress to the financial markets. The Equity Market Amid the very challenging economic climate, the stock market struggled during the first half of 2008. After trending downward for much of the first quarter, stocks rebounded sharply  and briefly early in the second quarter, before reversing course and moving lower through the end of the reporting period. Stocks were dragged down by worries over weakening economic growth, rising rates of inflation and unemployment and ongoing difficulties in the housing market and financial sector. The problems were broad-based, as most indexes for market-cap sectors and industry sectors were down for the period. Among market-cap sectors, mid-cap stocks posted the least negative returns declining 3.9%, followed by small caps and large caps, which were down 9.4% and 11.9%, respectively. The Bond Market Bond market returns in the aggregate were slightly positive, but returns varied substantially by sector with higher quality investments generally providing the best performance. The U.S. Treasury sector led the bond market with returns of 2.2% as it benefited from a decline in 1 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS benchmark interest rates. High quality mortgage-backed bonds had relatively good performance, returning 1.9%. Investment grade corporate bonds returned 0.8% as the slowing economy and concern about financial issuers hurt performance. Reflecting the weak economic conditions, high yield corporate bonds lost 1.3% during the review period, although default rates remained low. The usually staid municipal bond market also was very volatile. Multiple downgrades of most of the municipal bond insurance companies, the failure of the auction rate preferred market, and a decrease in market liquidity negatively affected the market, which returned 0.1%. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Edwin D. Miska Director of Equities First Investors Management Company, Inc. Clark D. Wagner Director of Fixed Income First Investors Management Company, Inc. August 1, 2008 The Funds are only available through the purchase of variable life insurance policies and variable annuity contracts issued by First Investors Life Insurance Company. The reports do not reflect the additional expenses and charges that are applicable to variable life insurance policies and variable annuity contracts. This Market Overview is not part of the Funds financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The Market Overview reflects conditions through the end of the period as stated on the cover. Market conditions are subject to change. This Market Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in variable life and annuity subaccounts. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts, such as small-cap, global and international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, longer-term bonds fluctuate more than shorter-term bonds in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. You should consult your prospectus for a precise explanation of the risks associated with your subaccounts. 2 Understanding Your Funds Expenses FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2008, and held for the entire six-month period ended June 30, 2008. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 Fund Expenses BLUE CHIP FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $878.12 $3.88 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.73 $4.17 * Expenses are equal to the annualized expense ratio of .83%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 4 Portfolio of Investments BLUE CHIP FUND June 30, 2008 Shares Security Value COMMON STOCKS99.5% Consumer Discretionary9.1% 13,300 Best Buy Company, Inc. $ 14,900 Carnival Corporation 491,104 29,700 CBS Corporation  Class B 578,853 20,200 Clear Channel Communications, Inc. 711,040 16,971 Comcast Corporation  Class A 321,940 27,150 Comcast Corporation  Special Class A 509,334 20,800 H&R Block, Inc. 445,120 49,900 Home Depot, Inc. 1,168,658 11,400 * Kohls Corporation 456,456 40,900 Lowes Companies, Inc. 848,675 20,200 McDonalds Corporation 1,135,644 53,600 News Corporation  Class A 806,144 9,500 NIKE, Inc.  Class B 566,295 20,600 Staples, Inc. 489,250 14,800 Target Corporation 688,052 89,700 Time Warner, Inc. 1,327,560 22,400 * Viacom, Inc.  Class B 684,096 45,900 Walt Disney Company 1,432,080 13,186,981 Consumer Staples14.9% 26,100 Altria Group, Inc. 536,616 25,200 Anheuser-Busch Companies, Inc. 1,565,424 28,400 Avon Products, Inc. 1,022,968 46,100 Coca-Cola Company 2,396,278 11,200 Colgate-Palmolive Company 773,920 7,900 Costco Wholesale Corporation 554,106 29,400 CVS Caremark Corporation 1,163,358 12,100 General Mills, Inc. 735,317 10,900 Hershey Company 357,302 19,900 Kimberly-Clark Corporation 1,189,622 39,861 Kraft Foods, Inc.  Class A 1,134,045 35,000 PepsiCo, Inc. 2,225,650 30,300 Philip Morris International, Inc. 1,496,518 43,335 Procter & Gamble Company 2,635,201 34,800 Walgreen Company 1,131,348 46,000 Wal-Mart Stores, Inc. 2,585,200 21,502,873 5 Portfolio of Investments (continued) BLUE CHIP FUND June 30, 2008 Shares Security Value Energy14.4% 12,700 BP PLC (ADR) $ 39,200 Chevron Corporation 3,885,896 25,771 ConocoPhillips 2,432,525 66,900 ExxonMobil Corporation 5,895,897 27,400 Halliburton Company 1,454,118 5,500 Hess Corporation 694,045 8,500 Marathon Oil Corporation 440,895 24,100 Schlumberger, Ltd. 2,589,063 29,550 Spectra Energy Corporation 849,267 8,724 Transocean, Inc. 1,329,450 10,800 Valero Energy Corporation 444,744 20,899,439 Financials11.3% 12,200 ACE, Ltd. 672,098 15,600 Allstate Corporation 711,204 32,500 American Express Company 1,224,275 31,900 American International Group, Inc. 844,074 43,214 Bank of America Corporation 1,031,518 47,305 Bank of New York Mellon Corporation 1,789,548 250 * Berkshire Hathaway, Inc.  Class B 1,003,000 14,500 Capital One Financial Corporation 551,145 15,500 Chubb Corporation 759,655 51,400 Citigroup, Inc. 861,464 56,032 JPMorgan Chase & Company 1,922,458 17,700 Marsh & McLennan Companies, Inc. 469,935 17,400 Merrill Lynch & Company, Inc. 551,754 21,000 Morgan Stanley 757,470 6,400 PNC Financial Services Group, Inc. 365,440 7,500 SunTrust Banks, Inc. 271,650 15,700 Travelers Companies, Inc. 681,380 20,500 U.S. Bancorp 571,745 23,600 Wachovia Corporation 366,508 37,600 Wells Fargo & Company 893,000 16,299,321 Health Care13.6% 29,900 Abbott Laboratories 1,583,803 17,800 Aetna, Inc. 721,434 24,900 * Amgen, Inc. 1,174,284 8,700 Baxter International, Inc. 556,278 6 Shares Security Value Health Care (continued) 46,200 Bristol-Myers Squibb Company $ 15,025 Covidien, Ltd. 719,547 8,300 * Genentech, Inc. 629,970 59,200 Johnson & Johnson 3,808,928 13,500 McKesson Corporation 754,785 29,300 Medtronic, Inc. 1,516,275 29,200 Merck & Company, Inc. 1,100,548 23,700 Novartis AG (ADR) 1,304,448 125,440 Pfizer, Inc. 2,191,437 11,300 * St. Jude Medical, Inc. 461,944 13,200 Teva Pharmaceutical Industries, Ltd. (ADR) 604,560 19,400 UnitedHealth Group, Inc. 509,250 21,900 Wyeth 1,050,324 19,636,301 Industrials10.8% 18,500 3M Company 1,287,415 6,800 Boeing Company 446,896 4,900 Caterpillar, Inc. 361,718 12,000 Dover Corporation 580,440 5,700 Eaton Corporation 484,329 22,700 Emerson Electric Company 1,122,515 145,500 General Electric Company 3,883,395 16,500 Honeywell International, Inc. 829,620 14,800 Illinois Tool Works, Inc. 703,148 12,200 ITT Corporation 772,626 10,900 Lockheed Martin Corporation 1,075,394 10,000 Northrop Grumman Corporation 669,000 17,525 Tyco International, Ltd. 701,701 11,200 United Parcel Service, Inc.  Class B 688,464 33,700 United Technologies Corporation 2,079,290 15,685,951 Information Technology18.3% 11,600 Accenture, Ltd.  Class A 472,352 11,500 Analog Devices, Inc. 365,355 5,600 * Apple, Inc. 937,664 23,400 Applied Materials, Inc. 446,706 10,200 Automatic Data Processing, Inc. 427,380 84,800 * Cisco Systems, Inc. 1,972,448 29,000 Corning, Inc. 668,450 7 Portfolio of Investments (continued) BLUE CHIP FUND June 30, 2008 Shares Security Value Information Technology (continued) 60,800 * Dell, Inc. $ 13,500 * eBay, Inc. 368,955 74,300 * EMC Corporation 1,091,467 43,000 Hewlett-Packard Company 1,901,030 80,600 Intel Corporation 1,731,288 22,900 International Business Machines Corporation 2,714,337 180,600 Microsoft Corporation 4,968,306 44,600 Nokia Corporation  Class A (ADR) 1,092,700 59,700 * Oracle Corporation 1,253,700 19,200 QUALCOMM, Inc. 851,904 31,900 * Symantec Corporation 617,265 35,300 Texas Instruments, Inc. 994,048 16,025 Tyco Electronics, Ltd. 574,016 33,800 Western Union Company 835,536 28,900 Xerox Corporation 391,884 21,900 * Yahoo!, Inc. 452,454 26,459,549 Materials3.1% 19,400 Alcoa, Inc. 691,028 32,100 Dow Chemical Company 1,120,611 24,800 DuPont (E.I.) de Nemours & Company 1,063,672 17,800 International Paper Company 414,740 6,700 Newmont Mining Corporation 349,472 10,000 PPG Industries, Inc. 573,700 6,400 Weyerhaeuser Company 327,296 4,540,519 Telecommunication Services2.7% 61,000 AT&T, Inc. 2,055,090 51,000 Verizon Communications, Inc. 1,805,400 3,860,490 Utilities1.3% 9,100 American Electric Power Company, Inc. 366,093 58,300 Duke Energy Corporation 1,013,254 7,600 FPL Group, Inc. 498,408 1,877,755 Total Value of Common Stocks (cost $107,415,267) 143,949,179 8 Principal Amount Security Value SHORT-TERM INVESTMENTS.6% Money Market Fund $825 M First Investors Cash Reserve Fund, 2.24% (cost $825,000)** $ 825,000 Total Value of Investments (cost $108,240,267) 100.1 % 144,774,179 Excess of Liabilities Over Other Assets (.1) (120,428) Net Assets 100.0 % $144,653,751 * Non-income producing ** Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at June 30, 2008 (see Note 3). Summary of Abbreviations: ADR American Depositary Receipts See notes to financial statements 9 Fund Expenses CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $1,012.23 $3.50 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.38 $3.52 * Expenses are equal to the annualized expense ratio of .70%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 10 Portfolio of Investments CASH MANAGEMENT FUND June 30, 2008 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS45.7% $ 500 M Fannie Mae, 8/22/08 2.25 % $ 250 M Federal Farm Credit Bank, 8/25/08 2.75 250,611 Federal Home Loan Bank: 1,300 M 7/2/08 2.09 1,299,924 500 M 7/16/08 2.20 499,541 250 M 7/18/08 2.65 250,215 400 M 7/23/08 2.10 399,485 400 M 3/17/09 3.00 399,374 400 M 4/7/09 2.48 400,000 230 M 6/26/09 3.25 230,000 300 M 6/30/09 3.05 300,000 Freddie Mac: 600 M 8/11/08 2.19 598,500 225 M 10/17/08 2.68 225,605 500 M 1/14/09 3.54 500,190 200 M 7/3/09 3.20 200,000 Total Value of U.S. Government Agency Obligations (cost $6,051,819) 6,051,819 CORPORATE NOTES36.5% 250 M Abbott Laboratories, 7/21/08 (a) 1.98 249,724 500 M Brown-Forman Corp., 9/18/08 (a) 2.39 497,377 600 M Coca Cola Co., 8/4/08 (a) 2.09 598,813 600 M Dupont (E.I.) de Nemours & Co., 8/28/08 (a) 2.17 597,902 600 M Hershey Co., 8/18/08 (a) 2.20 598,240 600 M Kimberly Clark Worldwide, 7/7/08 (a) 2.07 599,793 500 M Madison Gas & Electric Co., 7/15/08 2.20 499,572 500 M Pfizer, Inc., 7/25/08 (a) 2.15 499,283 250 M Prudential Funding Corp., 7/22/08 2.20 249,678 450 M Toyota Motor Credit Corp., 8/6/08 2.60 448,825 Total Value of Corporate Notes (cost $4,839,207) 4,839,207 FLOATING RATE NOTES7.6% 100 M Advanced Packaging Corp., 10/1/36 (LOC; Fifth Third Bank) 3.00 100,000 250 M Federal Home Loan Bank, 11/26/08 2.41 249,962 300 M General Electric Capital Corp., 4/30/09 3.00 300,180 100 M Genesys Medsports, LLC, 1/1/27 (LOC; Fifth Third Bank) 3.00 100,000 250 M International Business Machines Corp., 9/8/08 (b) 2.48 249,964 Total Value of Floating Rate Notes (cost $1,000,106) 1,000,106 11 Portfolio of Investments (continued) CASH MANAGEMENT FUND June 30, 2008 Principal Interest Amount Security Rate * Value BANKERS ACCEPTANCES5.3% Bank of America, NA: $ 387 M 7/10/08 2.48 % $ 386,759 321 M 7/22/08 2.48 320,533 Total Value of Bankers Acceptances (cost $707,292) 707,292 CERTIFICATES OF DEPOSIT4.5% 600 M Citibank NA, 9/3/08 (cost $601,895) 2.71 601,895 Total Value of Investments (cost $13,200,319)** 99.6 % 13,200,319 Other Assets, Less Liabilities .4 50,325 Net Assets 100.0 % $13,250,644 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at June 30, 2008. ** Aggregate cost for federal income tax purposes is the same. ( a ) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). (b) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). Summary of Abbreviations: LOC Letters of Credit 12 See notes to financial statements Fund Expenses DISCOVERY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $907.21 $3.89 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.78 $4.12 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 13 Portfolio of Investments DISCOVERY FUND June 30, 2008 Shares Security Value COMMON STOCKS96.2% Consumer Discretionary13.6% 121,000 * AnnTaylor Stores Corporation $ 161,000 Callaway Golf Company 1,904,630 102,800 * Goodyear Tire & Rubber Company 1,832,924 42,800 Hillenbrand, Inc. 915,920 99,700 Interactive Data Corporation 2,505,461 113,800 Penske Automotive Group, Inc. 1,677,412 93,300 PetSmart, Inc. 1,861,335 74,000 Phillips Van-Heusen Corporation 2,709,880 157,600 Regal Entertainment Group  Class A 2,408,128 63,400 Tempur-Pedic International, Inc. 495,154 19,210,004 Consumer Staples6.2% 37,875 Church & Dwight Company, Inc. 2,134,256 79,300 Flowers Foods, Inc. 2,247,362 69,200 Hormel Foods Corporation 2,395,012 47,500 J. M. Smucker Company 1,930,400 8,707,030 Energy7.0% 66,300 * Denbury Resources, Inc. 2,419,950 58,700 * Plains Exploration & Production Company 4,283,339 29,600 * Whiting Petroleum Corporation 3,139,968 9,843,257 Financials13.0% 8,427 * Alleghany Corporation 2,798,185 100,800 American Financial Group, Inc. 2,696,400 406,200 Anworth Mortgage Asset Corporation (REIT) 2,644,362 87,400 Arthur J. Gallagher & Company 2,106,340 69,500 FirstMerit Corporation 1,133,545 85,100 Harleysville Group, Inc. 2,878,933 372,800 MFA Mortgage Investments, Inc. (REIT) 2,430,656 61,500 Wilmington Trust Corporation 1,626,060 18,314,481 14 Shares Security Value Health Care11.6% 63,800 * Invitrogen Corporation $ 124,200 * K-V Pharmaceutical Company  Class A 2,400,786 89,100 * Lincare Holdings, Inc. 2,530,440 68,600 * Magellan Health Services, Inc. 2,540,258 78,000 PerkinElmer, Inc. 2,172,300 75,600 STERIS Corporation 2,174,256 48,800 West Pharmaceutical Services, Inc. 2,112,064 16,434,892 Industrials16.4% 49,100 Alexander & Baldwin, Inc. 2,236,505 22,500 * Alliant Techsystems, Inc. 2,287,800 26,400 Carlisle Companies, Inc. 765,600 55,000 CLARCOR, Inc. 1,930,500 68,300 Curtiss-Wright Corporation 3,055,742 64,500 Deluxe Corporation 1,149,390 87,900 Interface, Inc.  Class A 1,101,387 72,054 * Kansas City Southern, Inc. 3,169,655 66,200 Pentair, Inc. 2,318,324 59,000 Robbins & Myers, Inc. 2,942,330 65,200 Woodward Governor Company 2,325,032 23,282,265 Information Technology16.3% 83,300 * Avnet, Inc. 2,272,424 162,000 AVX Corporation 1,832,220 50,200 * Cabot Microelectronics Corporation 1,664,130 114,200 * Checkpoint Systems, Inc. 2,384,496 219,700 * Compuware Corporation 2,095,938 149,800 * Convergys Corporation 2,226,028 122,100 * Epicor Software Corporation 843,711 98,100 Fair Isaac Corporation 2,037,537 105,400 * Sybase, Inc. 3,100,868 69,975 * Varian Semiconductor Equipment Associates, Inc. 2,436,530 95,100 * Verigy, Ltd. 2,159,721 23,053,603 15 Portfolio of Investments (continued) DISCOVERY FUND June 30, 2008 Shares or Principal Amount Security Value Materials3.6% 56,800 AptarGroup, Inc. $ 2,382,760 31,200 H.B. Fuller Company 700,128 34,100 Innospec, Inc. 641,762 38,900 * RTI International Metals, Inc. 1,385,618 5,110,268 Telecommunication Services3.4% 174,400 * Premiere Global Services, Inc. 2,542,752 52,775 Telephone & Data Systems, Inc.  Special Shares 2,327,378 4,870,130 Utilities5.1% 134,100 CMS Energy Corporation 1,998,090 221,500 * Dynegy, Inc.  Class A 1,893,825 45,100 Energy East Corporation 1,114,872 98,000 Portland General Electric Company 2,206,960 7,213,747 Total Value of Common Stocks (cost $127,291,258) 136,039,677 SHORT-TERM INVESTMENTS3.3% Money Market Fund $4,695 M First Investors Cash Reserve Fund, 2.24% (cost $4,695,000)** 4,695,000 Total Value of Investments (cost $131,986,258) 99.5 % 140,734,677 Other Assets, Less Liabilities .5 670,810 Net Assets 100.0 % $141,405,487 * Non-income producing ** Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at June 30, 2008 (see Note 3). Summary of Abbreviations: REIT Real Estate Investment Trust 16 See notes to financial statements Fund Expenses GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $1,016.37 $4.06 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.83 $4.07 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 17 Portfolio of Investments GOVERNMENT FUND June 30, 2008 Principal Amount Security Value MORTGAGE-BACKED CERTIFICATES78.3% Fannie Mae15.5% $ 898 M 5%, 1/1/2035  7/1/2035 $ 865,136 956 M 5.5%, 10/1/2032  7/1/2034 947,231 851 M 6%, 2/1/2036  7/1/2037 859,354 456 M 9%, 6/1/2015  11/1/2026 504,229 288 M 11%, 10/1/2015 329,587 3,505,537 Freddie Mac11.4% 2,236 M 6%, 6/1/2035  11/1/2037 2,266,240 297 M 6.5%, 7/1/2032  12/1/2032 308,772 2,575,012 Government National Mortgage Association I Program51.4% 1,958 M 5%, 3/15/2033  5/15/2034 1,906,087 4,117 M 5.5%, 2/15/2033  6/15/2037 4,109,936 3,116 M 6%, 11/15/2032  3/15/2038 3,175,276 1,165 M 6.5%, 7/15/2032  3/15/2038 1,211,773 1,005 M 7%, 1/15/2030  10/15/2032 1,080,943 123 M 10%, 5/15/2019  8/15/2019 141,890 11,625,905 Total Value of Mortgage-Backed Certificates (cost $17,777,323) 17,706,454 U.S. GOVERNMENT AGENCY OBLIGATIONS11.1% 1,000 M Federal Farm Credit Bank, 4.74%, 2015 998,768 1,000 M Federal Home Loan Bank, 5%, 2014 1,006,550 500 M Tennessee Valley Authority, 4.5%, 2018 489,428 Total Value of U.S. Government Agency Obligations (cost $2,509,499) 2,494,746 U.S. GOVERNMENT OBLIGATIONS3.8% 780 M FDA Queens LP, 6.99%, 2017 (cost $887,021) (a) 866,918 18 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS5.5% U.S. Treasury Bills: $ 700 M 1.82%, 7/10/08 $ 699,681 550 M 1.52%, 7/24/08 549,466 Total Value of Short-Term U.S. Government Obligations (cost $1,249,147) 1,249,147 Total Value of Investments (cost $22,422,990) 98.7 % 22,317,265 Other Assets, Less Liabilities 1.3 303,982 Net Assets 100.0 % $22,621,247 (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). See notes to financial statements 19 Fund Expenses GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $881.62 $3.84 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.78 $4.12 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 20 Portfolio of Investments GROWTH & INCOME FUND June 30, 2008 Shares Security Value COMMON STOCKS99.4% Consumer Discretionary13.3% 30,500 bebe stores, inc. $ 33,900 BorgWarner, Inc. 1,504,482 79,200 Brown Shoe Company, Inc. 1,073,160 45,800 * Carters, Inc. 632,956 61,000 CBS Corporation  Class B 1,188,890 58,200 * CEC Entertainment, Inc. 1,630,182 48,600 Cinemark Holdings, Inc. 634,716 39,100 Clear Channel Communications, Inc. 1,376,320 37,000 * Coach, Inc. 1,068,560 33,700 * Eddie Bauer Holdings, Inc. 139,855 22,100 Genuine Parts Company 876,928 31,700 H&R Block, Inc. 678,380 78,500 Home Depot, Inc. 1,838,470 18,100 J.C. Penney Company, Inc. 656,849 64,800 * Jack in the Box, Inc. 1,452,168 65,800 * Lincoln Educational Services Corporation 765,254 27,700 Luxottica Group SpA (ADR) 646,241 44,400 McDonalds Corporation 2,496,168 140,800 * Morgans Hotel Group Company 1,450,240 24,800 Movado Group, Inc. 491,040 59,100 Newell Rubbermaid, Inc. 992,289 15,600 Polo Ralph Lauren Corporation  Class A 979,368 79,700 Ruby Tuesday, Inc. 430,380 16,400 Sherwin-Williams Company 753,252 65,500 Staples, Inc. 1,555,625 32,800 * Steiner Leisure, Ltd. 929,880 33,950 * Viacom, Inc.  Class B 1,036,833 70,000 * Westwood One, Inc. 86,800 78,900 Wyndham Worldwide Corporation 1,413,099 29,071,490 Consumer Staples12.0% 108,700 Altria Group, Inc. 2,234,872 40,000 Avon Products, Inc. 1,440,800 20,700 * Chattem, Inc. 1,346,535 22,500 Coca-Cola Company 1,169,550 73,800 CVS Caremark Corporation 2,920,266 36,746 Kraft Foods, Inc.  Class A 1,045,424 161,900 Nu Skin Enterprises, Inc.  Class A 2,415,548 16,500 PepsiCo, Inc. 1,049,235 21 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2008 Shares Security Value Consumer Staples (continued) 73,300 Philip Morris International, Inc. $ 3,620,287 25,400 Procter & Gamble Company 1,544,574 71,200 Safeway, Inc. 2,032,760 3,579 Tootsie Roll Industries, Inc. 89,940 80,500 Walgreen Company 2,617,055 47,200 Wal-Mart Stores, Inc. 2,652,640 26,179,486 Energy10.1% 100 * Bristow Group, Inc. 4,949 82,200 * Cal Dive International, Inc. 1,174,638 17,400 Chesapeake Energy Corporation 1,147,704 27,500 ConocoPhillips 2,595,725 37,200 ExxonMobil Corporation 3,278,436 51,000 Noble Corporation 3,312,960 27,400 Sasol, Ltd. (ADR) 1,614,956 17,500 Schlumberger, Ltd. 1,880,025 57,900 Suncor Energy, Inc. 3,365,148 24,700 World Fuel Services Corporation 541,918 45,625 XTO Energy, Inc. 3,125,769 22,042,228 Financials8.6% 17,500 American Express Company 659,225 35,774 American International Group, Inc. 946,580 36,500 Astoria Financial Corporation 732,920 45,500 Bank of America Corporation 1,086,085 59,900 Brookline Bancorp, Inc. 572,045 21,900 Capital One Financial Corporation 832,419 35,300 Citigroup, Inc. 591,628 67,400 Colonial BancGroup, Inc. 297,908 32,400 Discover Financial Services 426,708 54,400 * First Mercury Financial Corporation 959,616 16,400 Hartford Financial Services Group, Inc. 1,058,948 60,000 JPMorgan Chase & Company 2,058,600 29,757 KeyCorp 326,732 12,700 Merrill Lynch & Company, Inc. 402,717 18,400 Morgan Stanley 663,688 89,800 NewAlliance Bancshares, Inc. 1,120,704 43,300 South Financial Group, Inc. 169,736 56,800 Sovereign Bancorp, Inc. 418,048 22 Shares Security Value Financials (continued) 102,700 Sunstone Hotel Investors, Inc. (REIT) $ 15,100 SunTrust Banks, Inc. 546,922 65,000 U.S. Bancorp 1,812,850 12,400 Wachovia Corporation 192,572 19,900 Webster Financial Corporation 370,140 40,000 Wells Fargo & Company 950,000 18,901,611 Health Care11.1% 45,000 Abbott Laboratories 2,383,650 30,500 Aetna, Inc. 1,236,165 15,300 * Amgen, Inc. 721,548 37,100 * Barr Pharmaceuticals, Inc. 1,672,468 7,600 Baxter International, Inc. 485,944 6,400 * Genentech, Inc. 485,760 57,700 Johnson & Johnson 3,712,418 16,800 * Laboratory Corporation of America Holdings 1,169,784 24,300 Medtronic, Inc. 1,257,525 33,500 Merck & Company, Inc. 1,262,615 141,500 Pfizer, Inc. 2,472,005 44,000 Sanofi-Aventis (ADR) 1,462,120 42,400 * St. Jude Medical, Inc. 1,733,312 19,700 * Thermo Fisher Scientific, Inc. 1,097,881 21,000 * TriZetto Group, Inc. 448,980 55,000 Wyeth 2,637,800 24,239,975 Industrials19.0% 50,700 3M Company 3,528,213 87,900 * AAR Corporation 1,189,287 28,500 Alexander & Baldwin, Inc. 1,298,175 80,400 * Altra Holdings, Inc. 1,351,524 58,000 Armstrong World Industries, Inc. 1,694,760 49,300 Avery Dennison Corporation 2,165,749 54,300 Barnes Group, Inc. 1,253,787 32,100 * BE Aerospace, Inc. 747,609 23,100 Burlington Northern Santa Fe Corporation 2,307,459 39,100 Chicago Bridge & Iron Company NV  NY Shares 1,556,962 24,200 Dover Corporation 1,170,554 101,000 General Electric Company 2,695,690 40,300 Harsco Corporation 2,192,723 23 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2008 Shares Security Value Industrials (continued) 34,200 Honeywell International, Inc. $ 34,400 IDEX Corporation 1,267,296 42,600 Illinois Tool Works, Inc. 2,023,926 17,200 Lockheed Martin Corporation 1,696,952 100,500 * Mobile Mini, Inc. 2,010,000 27,800 Northrop Grumman Corporation 1,859,820 28,300 * PGT, Inc. 97,352 13,600 Precision Castparts Corporation 1,310,632 93,300 TAL International Group, Inc. 2,121,642 18,300 Textainer Group Holdings, Ltd. 357,399 32,025 Tyco International, Ltd. 1,282,281 44,500 United Technologies Corporation 2,745,650 41,645,018 Information Technology16.7% 10,000 * CACI International, Inc.  Class A 457,700 128,800 * Cisco Systems, Inc. 2,995,888 64,700 * Electronics for Imaging, Inc. 944,620 113,600 * EMC Corporation 1,668,784 85,000 * Entrust, Inc. 249,900 59,400 Harris Corporation 2,999,106 42,600 Hewlett-Packard Company 1,883,346 60,100 Intel Corporation 1,290,948 37,000 International Business Machines Corporation 4,385,610 62,000 * Macrovision Solutions Corporation 927,520 125,100 Microsoft Corporation 3,441,501 49,800 * NCI, Inc.  Class A 1,139,424 84,400 Nokia Corporation  Class A (ADR) 2,067,800 67,686 * Parametric Technology Corporation 1,128,326 53,900 QUALCOMM, Inc. 2,391,543 38,800 * SI International, Inc. 812,472 112,400 * Symantec Corporation 2,174,940 153,100 * TIBCO Software, Inc. 1,171,215 16,425 Tyco Electronics, Ltd. 588,343 27,000 * ValueClick, Inc. 409,050 46,300 Western Union Company 1,144,536 32,200 * Wright Express Corporation 798,560 61,600 Xilinx, Inc. 1,555,400 36,626,532 24 Shares or Principal Amount Security Value Materials6.1% 60,700 Celanese Corporation  Series A $ 2,771,562 21,200 Dow Chemical Company 740,092 21,400 Freeport-McMoRan Copper & Gold, Inc. 2,507,866 40,600 Lubrizol Corporation 1,880,998 22,800 PPG Industries, Inc. 1,308,036 21,600 Praxair, Inc. 2,035,584 73,100 RPM International, Inc. 1,505,860 49,600 Temple-Inland, Inc. 558,992 13,308,990 Telecommunication Services2.2% 65,100 AT&T, Inc. 2,193,219 76,700 Verizon Communications, Inc. 2,715,180 4,908,399 Utilities.3% 25,000 Atmos Energy Corporation 689,250 Total Value of Common Stocks (cost $216,721,861) 217,612,979 SHORT-TERM INVESTMENTS.4% Money Market Fund $790 M First Investors Cash Reserve Fund, 2.24% (cost $790,000)** 790,000 Total Value of Investments (cost $217,511,861) 99.8 % 218,402,979 Other Assets, Less Liabilities .2 413,934 Net Assets 100.0 % $218,816,913 * Non-income producing ** Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at June 30, 2008 (see Note 3). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust See notes to financial statements 25 Fund Expenses HIGH YIELD FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $985.73 $4.20 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.63 $4.27 * Expenses are equal to the annualized expense ratio of .85%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 26 Portfolio of Investments HIGH YIELD FUND June 30, 2008 Principal Amount Security Value CORPORATE BONDS90.9% Aerospace/Defense3.7% $ M Alliant Techsystems, Inc., 6.75%, 2016 $ 750 M DRS Technologies, Inc., 6.875%, 2013 753,750 460 M DynCorp International, LLC, 9.5%, 2013 460,000 190 M GenCorp, Inc., 9.5%, 2013 188,100 625 M L-3 Communications Corp., 7.625%, 2012 632,813 2,741,538 Automotive4.9% 300 M Accuride Corp., 8.5%, 2015 (a) 222,000 Asbury Automotive Group, Inc.: 600 M 8%, 2014 522,000 250 M 7.625%, 2017 202,500 1,025 M Avis Budget Car Rental, LLC, 7.75%, 2016 791,812 594 M Cambridge Industries Liquidating Trust, 2008 (b)(c) 371 750 M Tenneco Automotive, Inc., 8.625%, 2014 (a) 665,625 925 M United Auto Group, Inc., 7.75%, 2016 814,000 400 M United Components, Inc., 9.375%, 2013 376,000 3,594,308 Chemicals4.5% Huntsman, LLC: 250 M 11.625%, 2010 258,750 569 M 11.5%, 2012 593,182 750 M Nell AF S.a.r.l., 8.375%, 2015 (d) 480,000 700 M Newmarket Corp., 7.125%, 2016 698,250 500 M Terra Capital, Inc., 7%, 2017 492,500 575 M Tronox Worldwide, LLC, 9.5%, 2012 471,500 425 M Westlake Chemical Corp., 6.625%, 2016 359,125 3,353,307 Consumer Non-Durables2.0% 500 M GFSI, Inc., 10.5%, 2011 (d)(e) 477,500 Levi Strauss & Co.: 500 M 9.75%, 2015 505,000 500 M 8.875%, 2016 488,750 1,471,250 27 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2008 Principal Amount Security Value Energy12.1% $ M Basic Energy Services, Inc., 7.125%, 2016 $ 400 M Calfrac Holdings, 7.75%, 2015 (d) 388,000 Chesapeake Energy Corp.: 200 M 7.5%, 2014 (a) 199,500 500 M 6.375%, 2015 475,000 1,150 M 6.625%, 2016 1,109,750 500 M Cimarex Energy Co., 7.125%, 2017 493,750 650 M Compagnie Generale de Geophysique, 7.5%, 2015 651,625 625 M Complete Production Services, Inc., 8%, 2016 627,344 200 M Connacher Oil & Gas, Ltd., 10.25%, 2015 (d) 212,000 1,300 M Delta Petroleum Corp., 7%, 2015 1,118,000 150 M Hilcorp Energy I, LP, 9%, 2016 (d) 153,375 24 M National Oilwell Varco, Inc., 6.125%, 2015 24,145 500 M Pacific Energy Partners LP, 7.125%, 2014 504,639 Petroplus Finance, Ltd.: 100 M 6.75%, 2014 (d) 91,000 550 M 7%, 2017 (d) 488,125 375 M Plains Exploration & Production Co., 7.625%, 2018 376,875 400 M Stallion Oilfield Services, Ltd., 9.75%, 2015 (d) 342,000 400 M Stewart & Stevenson, LLC, 10%, 2014 397,000 100 M Swift Energy Co., 7.125%, 2017 92,750 510 M Tesoro Corp., 6.25%, 2012 487,050 8,940,615 Financial Services2.1% 1,615 M Targeted Return Index Securities Trust, 7.117%, 2016 (d) 1,574,361 Financials.6% 650 M General Motors Acceptance Corp., 6.75%, 2014 429,788 Food/Beverage/Tobacco2.5% 1,250 M Constellation Brands, Inc., 7.25%, 2016 1,181,250 Land OLakes, Inc.: 200 M 9%, 2010 207,000 42 M 8.75%, 2011 42,578 375 M Southern States Cooperative, Inc., 10.5%, 2010 (d) 384,375 1,815,203 28 Principal Amount Security Value Food/Drug1.1% $ 750 M Ingles Markets, Inc., 8.875%, 2011 $ 24 M Rite Aid Corp., 8.125%, 2010 24,106 787,231 Forest Products/Containers2.8% 350 M Jefferson Smurfit Corp., 8.25%, 2012 307,125 500 M Packaging Dynamics Finance Corp., 10%, 2016 (d) 335,000 600 M Sappi Papier Holding, AG, 6.75%, 2012 (d) 576,918 500 M Tekni-Plex, Inc., 8.75%, 2013 (a) 420,000 475 M Verso Paper Holdings, LLC, 6.623%, 2014 (e) 439,375 2,078,418 Gaming/Leisure5.8% 750 M Circus & Eldorado/Silver Legacy, 10.125%, 2012 725,625 500 M Isle of Capri Casinos, Inc., 7%, 2014 (a) 355,000 780 M Mandalay Resort Group, 6.375%, 2011 713,700 1,040 M MGM Mirage, Inc., 6.625%, 2015 839,800 200 M Pinnacle Entertainment, Inc., 7.5%, 2015 (a) 154,000 1,255 M Speedway Motorsports, Inc., 6.75%, 2013 1,229,900 500 M Station Casinos, Inc., 6.875%, 2016 (a) 275,625 4,293,650 Health Care8.5% Alliance Imaging, Inc.: 200 M 7.25%, 2012 189,000 350 M 7.25%, 2012 330,750 625 M Community Health Systems, 8.875%, 2015 632,030 500 M Cooper Companies, Inc., 7.125%, 2015 482,500 900 M DaVita, Inc., 7.25%, 2015 879,750 520 M Fisher Scientific International, Inc., 6.125%, 2015 516,230 600 M Genesis Health Ventures, Inc., 9.75%, 2011 (b)(c) 375 800 M HCA, Inc., 6.75%, 2013 706,000 1,000 M Omnicare, Inc., 6.875%, 2015 930,000 343 M Res-Care, Inc., 7.75%, 2013 328,423 Tenet Healthcare Corp.: 550 M 7.375%, 2013 519,750 250 M 9.25%, 2015 246,250 600 M Universal Hospital Services, Inc., 6.303%, 2015 (e) 564,000 6,325,058 29 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2008 Principal Amount Security Value Housing2.5% $ M Beazer Homes USA, Inc., 6.875%, 2015 (a) $ 900 M Builders FirstSource, Inc., 6.926%, 2012 (e) 616,500 100 M NTK Holdings, Inc., 0%10.75%, 2014 (a)(f) 46,000 440 M Ply Gem Industries, Inc., 9%, 2012 (a) 260,700 500 M Realogy Corp., 12.375%, 2015 (a) 247,500 William Lyon Homes, Inc.: 500 M 7.625%, 2012 262,500 300 M 10.75%, 2013 163,500 1,827,100 Information Technology4.5% 850 M Belden CDT, Inc., 7%, 2017 820,250 500 M Exodus Communications, Inc., 10.75%, 2009 (b)(c) 313 Freescale Semiconductor, Inc.: 750 M 9.125%, 2014 586,875 125 M 10.125%, 2016 (a) 95,937 Iron Mountain, Inc.: 1,000 M 8.25%, 2011 1,000,000 500 M 8%, 2020 495,000 Sanmina  SCI Corp.: 125 M 5.526%, 2014 (d)(e) 116,250 200 M 8.125%, 2016 181,000 3,295,625 Investment/Finance Companies1.0% 700 M LaBranche & Co., Inc., 11%, 2012 722,750 Manufacturing1.4% 260 M Case New Holland, Inc., 7.125%, 2014 256,100 250 M ESCO Corp., 8.625%, 2013 (d) 253,750 500 M Terex Corp., 8%, 2017 498,750 1,008,600 Media-Broadcasting3.8% 1,250 M Block Communications, Inc., 8.25%, 2015 (d) 1,193,750 600 M LBI Media, Inc., 8.5%, 2017 (d) 465,000 320 M Nexstar Finance Holding, LLC, 11.375%, 2013 308,405 22 M Sinclair Broadcasting Group, Inc., 8%, 2012 226,240 30 Principal Amount Security Value Media-Broadcasting (continued) Young Broadcasting, Inc.: $476 M 10%, 2011 $ 600 M 8.75%, 2014 327,000 2,789,335 Media-Cable TV8.2% 1,255 M Adelphia Communications Escrow Bond, 10.25%, 2011 (b) 112,950 850 M Atlantic Broadband Finance, LLC, 9.375%, 2014 769,250 600 M Cablevision Systems Corp., 8%, 2012 570,000 Charter Communications Holdings, LLC: 2,000 M 10%, 2009 1,950,000 250 M 11.75%, 2011 182,500 375 M CSC Holdings, Inc., 8.125%, 2009 378,750 1,060 M Echostar DBS Corp., 6.375%, 2011 1,025,550 1,000 M Mediacom LLC/Mediacom Capital Corp., 7.875%, 2011 927,500 200 M Quebecor Media, Inc., 7.75%, 2016 187,000 6,103,500 Media-Diversified3.8% 800 M Cenveo, Inc., 7.875%, 2013 672,000 100 M Deluxe Corp., 7.375%, 2015 88,000 1,125 M Idearc, Inc., 8%, 2016 712,969 MediaNews Group, Inc.: 375 M 6.875%, 2013 155,625 400 M 6.375%, 2014 166,000 650 M R.H. Donnelley Corp., 8.875%, 2017 (d) 390,000 600 M Universal City Development Partners, Ltd., 11.75%, 2010 618,000 2,802,594 Metals/Mining1.4% 250 M Metals USA, Inc., 11.125%, 2015 261,250 830 M Russell Metals, Inc., 6.375%, 2014 784,350 1,045,600 Retail-General Merchandise2.5% 600 M Claires Stores, Inc., 9.625%, 2015 PIK (a) 258,000 325 M GSC Holdings Corp., 8%, 2012 333,125 900 M Neiman Marcus Group, Inc., 10.375%, 2015 (a) 904,500 500 M Yankee Acquisition Corp., 9.75%, 2017 (a) 362,500 1,858,125 31 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2008 Principal Amount or Shares Security Value Services6.1% Allied Waste NA, Inc.: $200 M 7.875%, 2013 $ 1,000 M 7.375%, 2014 1,020,000 750 M 6.875%, 2017 736,875 550 M Ashtead Capital, Inc., 9%, 2016 (a)(d) 486,750 300 M First Data Corp., 9.875%, 2015 (d) 261,375 United Rentals, Inc.: 323M M 6.5%, 2012 292,541 650 M 7%, 2014 507,000 1,000 M Waste Services, Inc., 9.5%, 2014 1,015,000 4,524,041 Telecommunications.6% 500 M Citizens Communications Co., 7.125%, 2019 450,000 Transportation.8% 600 M Roadway Corp., 8.25%, 2008 603,000 Utilities1.5% 600 M Dynegy Holdings, Inc., 7.75%, 2019 549,000 625 M NRG Energy, Inc., 7.375%, 2017 592,188 1,141,188 Wireless Communications2.2% 1,000 M Nextel Communications, Inc., 5.95%, 2014 803,417 800 M Rogers Wireless, Inc., 6.375%, 2014 801,867 1,605,284 Total Value of Corporate Bonds (cost $75,790,317) 67,181,469 COMMON STOCKS2.3% Food/Drug.1% 4,575 Ingles Markets, Inc. 106,735 Media-Broadcasting.3% 32,500 Sinclair Broadcasting Group, Inc. 247,000 Media-Cable TV1.0% 1,253,066 * Adelphia Recovery Trust 67,039 25,557 * Time Warner Cable, Inc.  Class A 676,749 743,788 32 Shares, Principal Amount or Warrants Security Value Media-Diversified.5% 2,500 MediaNews Group, Inc.  Class A (c) $ Telecommunications.4% 25,000 * Citizens Communications Company 283,500 3 * Viatel Holding (Bermuda), Ltd. (c) 11 5,970 * World Access, Inc. 5 283,516 Total Value of Common Stocks (cost $1,993,638) 1,709,164 AUCTION RATE SECURITIES(g)1.4% $ 175 M New Jersey St Trans. Trust Fund Auth. Rev. Bonds, 3.7%, 2019 175,000 500 M New York State Thruway Auth. Svc. Contract Rev., 3.725%, 2021 500,000 375 M Winter Park, FL Elec. Rev. Bonds, 4.345%, 2034 375,000 Total Value of Auction Rate Securities (cost $1,050,000) 1,050,000 WARRANTS.0% Telecommunication Services 250 * GT Group Telecom, Inc. (expiring 2/1/10) (cost $22,587) (c)(d)  SHORT-TERM INVESTMENTS4.2% Money Market Fund $3,085 M First Investors Cash Reserve Fund, 2.24% (cost $3,085,000) (h) 3,085,000 CERTIFICATES OF DEPOSIT(i)3.2% 200 M American Express Centurion Bank, 2.72%, 8/8/08 199,959 200 M Bank of Scotland PLC, 2.73%, 7/11/08 200,004 200 M Barclays Bank PLC, 2.68%, 7/2/08 200,000 200 M BNP Paribas, 2.66%, 7/15/08 200,000 200 M Commonwealth Bank of Australia, 2.63%, 7/11/08 199,998 200 M Deutsche Bank AG, 2.72%, 7/30/08 200,010 200 M Dexia Credit Local SA, 2.685%, 8/7/08 199,952 200 M Nordea Bank Finland PLC, 2.7%, 8/4/08 199,959 200 M Skandinaviska Enskilda Banken AB, 2.7%, 7/17/08 200,003 200 M Societe Generale, 2.93%, 7/2/08 200,003 200 M Svenska Handelsbanken AB, 2.55%, 7/11/08 199,993 200 M Toronto Dominion Bank, 2.77%, 9/5/08 199,873 Total Value of Certificates of Deposit (cost $2,399,754 ) 2,399,754 33 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2008 Principal Amount Security Value REPURCHASE AGREEMENTS(i)2.9% $162 M Barclays Bank PLC, 2.5%, dated 6/30/08, to be repurchased at $162,011 on 7/1/08 (collateralized by Fannie Mae, 4.12%, 5/6/13, valued at $162,275) $162,000 2,00 M Deutsche Bank, 2.5%, dated 6/30/08, to be repurchased at $2,000,139 on 7/1/08 (collateralized by Fannie Mae, 5.28%, 9/17/12 valued at $2,041,778) 2,000,000 Total Value of Repurchase Agreements (cost $2,162,000) 2,162,000 Total Value of Investments (cost $86,503,296) 104.9 % 77,587,387 Excess of Liabilities Over Other Assets (4.9) (3,643,364) Net Assets 100.0 % $73,944,023 * Non-income producing (a) Loaned security; a portion or all of the security is on loan as of June 30, 2008 (see Note 1G). (b) In default as to principal and/or interest payment (c) Securities valued at fair value (see Note 1A) (d) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). (e) Interest rates on adjustable rate bonds are determined and reset quarterly by the indentures. The interest rates shown are the rates in effect on June 30, 2008. (f) Denotes a stepbond (a zero coupon bond that converts to a fixed interest rate at a designated date) (g) Interest rates on action rate securities are determined and reset periodically by the issuer and the rates in effect on June 30, 2008. (h) Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at June 30, 2008 (see Note 3). (i) Issued as collateral for securities on loan 34 See notes to financial statements Fund Expenses INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $874.67 $4.29 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.29 $4.62 * Expenses are equal to the annualized expense ratio of .92%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 35 Portfolio of Investments INTERNATIONAL FUND June 30, 2008 Shares Security Value COMMON STOCKS94.8% United Kingdom18.0% 32,000 AMEC PLC $ 133,525 BG Group PLC 3,473,186 214,520 British American Tobacco PLC 7,424,329 74,729 Diageo PLC 1,374,203 112,457 Imperial Tobacco Group PLC 4,187,455 46,659 Reckitt Benckiser Group PLC 2,363,269 607,353 Tesco PLC 4,463,858 23,853,100 Brazil8.6% 86,825 Banco Itau Holding Financeira SA (ADR) 1,763,416 95,200 Companhia Vale do Rio Doce (ADR) 3,410,064 78,080 Petroleo Brasileiro SA  Petrobras (ADR) 5,530,406 22,280 Souza Cruz SA 639,193 11,343,079 Japan8.4% 25,400 Daito Trust Construction Company, Ltd. 1,233,998 93,200 Millea Holdings, Inc. 3,639,904 63,600 Mitsubishi Corporation 2,099,901 70,900 Mitsui & Company, Ltd. 1,568,421 54,100 Secom Company, Ltd. 2,633,423 11,175,647 Australia8.1% 78,200 BHP Billiton, Ltd. 3,279,440 121,000 Coca-Cola Amatil, Ltd. 813,982 10,182 Incitec Pivot, Ltd. 1,807,658 14,300 Macquarie Group, Ltd. 667,484 15,200 Rio Tinto, Ltd. 1,976,489 61,468 WorleyParsons, Ltd. 2,233,269 10,778,322 36 Shares Security Value Switzerland6.8% 66,700 ABB, Ltd.  Registered $ 297 Lindt & Spruengli AG 822,538 1,500 * Meyer Burger Technology AG 452,091 69,850 Nestle SA  Registered 3,165,400 14,708 Roche Holding AG  Genusscheine 2,656,855 8,999,792 Canada6.1% 43,900 Canadian Natural Resources, Ltd. 4,420,938 64,145 Suncor Energy, Inc. 3,735,323 8,156,261 United States5.6% 107,700 Philip Morris International, Inc. 5,319,303 14,200 Transocean, Inc. 2,163,938 7,483,241 Netherlands5.0% 26,800 ArcelorMittal 2,651,709 28,350 * Core Laboratories NV 4,035,622 6,687,331 Netherlands Antilles4.7% 2,600 Schlumberger, Ltd. 280,810 55,900 Schlumberger, Ltd. (ADR) 6,005,337 6,286,147 Spain3.7% 156,720 Enagas 4,444,556 7,300 Red Electrica de Espana 475,587 4,920,143 Germany3.4% 22,700 RWE AG 2,859,406 15,100 Siemens AG  Registered 1,668,209 4,527,615 37 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2008 Shares Security Value India3.0% 5,213 Bharat Heavy Electricals, Ltd. $167,137 43,301 HDFC Bank, Ltd. (ADR) 3,102,950 3,300 Housing Development Finance Corporation, Ltd. 150,703 211,388 Infrastructure Development Finance Company, Ltd. 508,756 3,929,546 China2.8% 1,959,400 CNOOC, Ltd. 3,372,275 2,100 CNOOC, Ltd. (ADR) 364,434 3,736,709 Mexico2.4% 59,424 America Movil SAB de CV (ADR)  Series L 3,134,616 Norway1.9% 197,700 Orkla ASA 2,538,472 Hong Kong1.3% 54,960 Jardine Matheson Holdings, Ltd. 1,703,760 Italy1.2% 232,584 Maire Tecnimont SpA 1,570,226 Belgium1.2% 22,299 InBev NV 1,548,669 France1.1% 11,525 Air Liquide SA 1,522,874 Denmark.9% 19,000 Novo Nordisk A/S  Series B 1,244,336 Singapore.6% 94,400 Keppel Corporation, Ltd. 774,015 Total Value of Common Stocks (cost $110,744,979) 125,913,901 38 Warrants or Principal Amount Security Value WARRANTS(a) 5.0% India 137,307 * Bharti Tele-Ventures, Ltd. (expiring 5/31/10) $ 2,301,815 7,365 HDFC Bank, Ltd. (expiring 6/28/10) 172,444 44,000 Housing Development Finance Corp., Ltd. (expiring 5/25/09) 2,009,392 230,200 * ITC, Ltd. (expiring 5/5/10) 1,004,823 38,100 * United Spirits, Ltd. (expiring 6/20/11) 1,103,109 Total Value of Warrants (cost $5,979,715) 6,591,583 SHORT-TERM INVESTMENTS.2% Money Market Fund $200 M First Investors Cash Reserve Fund, 2.24% (cost $200,000) (b) 200,000 Total Value of Investments (cost $116,924,694) 100.0 % 132,705,484 Excess of Liabilities Over Other Assets  (22,689) Net Assets 100.0 % $132,682,795 * Non-income producing (a) Participatory notes issued by brokers registered in the local market. Securities valued at fair value (see Note 1A). (b) Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at June 30, 2008 (see Note 3). Summary of Abbreviations: ADR American Depositary Receipts See notes to financial statements 39 Fund Expenses INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $992.09 $3.71 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.13 $3.77 * Expenses are equal to the annualized expense ratio of .75%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 40 Portfolio of Investments INVESTMENT GRADE FUND June 30, 2008 Principal Amount Security Value CORPORATE BONDS78.2% Automotive1.3% $ M Daimler Chrysler NA Holdings Corp., 6.5%, 2013 $ Chemicals1.6% 300 M Air Products & Chemicals, Inc., 4.125%, 2010 299,057 300 M Cabot Corp., 5.25%, 2013 (a) 310,004 609,061 Consumer Durables.9% 350 M Black & Decker Corp., 5.75%, 2016 334,208 Consumer Non-Durables.8% 300 M Newell Rubbermaid, Inc., 6.75%, 2012 308,567 Energy7.3% 300 M Canadian Natural Resources, Ltd., 5.9%, 2018 298,619 200 M Husky Oil, Ltd., 8.9%, 2028 201,125 150 M Kinder Morgan Finance Co., 5.35%, 2011 145,500 200 M Nabors Industries, Inc., 6.15%, 2018 (a) 202,517 300 M Nexen, Inc., 5.05%, 2013 293,480 300 M Northern Border Pipeline Co., 7.1%, 2011 312,155 269 M Pacific Energy Partners LP, 7.125%, 2014 271,496 800 M Rockies Express Pipeline, LLC, 6.25%, 2013 (a) 809,668 300 M Spectra Energy Capital, LLC, 6.2%, 2018 292,410 2,826,970 Financial Services10.7% 375 M Amvescap PLC, 5.375%, 2013 353,440 500 M Citigroup, Inc., 5.5%, 2013 488,493 650 M CoBank, ACB, 7.875%, 2018 (a) 646,532 200 M Compass Bank, 6.4%, 2017 195,212 300 M Fleet Capital Trust II, 7.92%, 2026 302,193 300 M Hibernia Corp., 5.35%, 2014 277,285 360 M Independence Community Bank Corp., 4.9%, 2010 328,830 100 M National City Bank of Pennsylvania, 7.25%, 2011 91,245 400 M Royal Bank of Scotland Group PLC, 5%, 2014 383,830 SunTrust Banks, Inc.: 400 M 7.25%, 2018 399,855 445 M 5.853%, 2049 323,971 400 M Washington Mutual Bank, 5.95%, 2013 332,335 4,123,221 41 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2008 Principal Amount Security Value Financials15.1% American General Finance Corp.: $ 125 M 8.125%, 2009 $ 200 M 6.9%, 2017 174,600 100 M Caterpillar Financial Services Corp., 4.6%, 2014 97,565 355 M ERAC USA Finance Enterprise Co., 8%, 2011 (a) 366,836 252 M Ford Motor Credit Co., 9.75%, 2010 219,817 Goldman Sachs Group, Inc.: 300 M 5.95%, 2018 288,501 200 M 6.15%, 2018 194,381 International Lease Finance Corp.: 300 M 5.625%, 2013 262,574 1,100 M 6.625%, 2013 989,417 Lehman Brothers Holdings, Inc.: 200 M 5.625%, 2013 189,487 300 M 6.75%, 2017 282,308 Merrill Lynch & Co.: 700 M 5.45%, 2013 660,897 200 M 6.875%, 2018 190,677 1,900 M Morgan Stanley, 6.625%, 2018 1,803,452 5,848,373 Food/Beverage/Tobacco2.3% 350 M Bunge Limited Finance Corp., 5.875%, 2013 344,466 200 M Cargill, Inc., 6%, 2017 (a) 199,206 150 M ConAgra Foods, Inc., 6.75%, 2011 156,305 200 M Philip Morris International, Inc., 5.65%, 2018 194,754 894,731 Food/Drug1.6% 300 M Kroger Co., 6.75%, 2012 316,190 200 M Safeway, Inc., 6.5%, 2011 206,977 100 M Wal-Mart Stores, Inc., 6.2%, 2038 98,585 621,752 Forest Products/Containers.7% 275 M Sappi Papier Holding AG, 6.75%, 2012 (a) 264,421 Gaming/Leisure.3% 125 M MGM Mirage, Inc., 8.5%, 2010 124,063 42 Principal Amount Security Value Health Care.9% $ M Fisher Scientific International, Inc., 6.75%, 2014 $ Housing.7% 250 M D.R. Horton, Inc., 8%, 2009 250,625 Industrials.3% 110 M Harley-Davidson Funding Corp., 6.8%, 2018 (a) 108,877 Information Technology3.1% 405 M International Business Machines Corp., 7%, 2025 435,700 500 M Oracle Corp., 5.75%, 2018 500,498 250 M Xerox Corp., 6.875%, 2011 259,261 1,195,459 Manufacturing2.4% 250 M Briggs & Stratton Corp., 8.875%, 2011 256,250 300 M Crane Co., 6.55%, 2036 279,079 123 M Hanson Australia Funding, Ltd., 5.25%, 2013 120,186 100 M Hanson PLC, 7.875%, 2010 105,247 125 M Ingersoll-Rand Co., 9%, 2021 159,964 920,726 Media-Broadcasting1.4% 250 M Comcast Cable Communications, Inc., 7.125%, 2013 263,836 300 M Cox Communications, Inc., 4.625%, 2013 284,309 548,145 Media-Diversified5.0% 400 M Dun & Bradstreet Corp., 6%, 2013 398,897 200 M McGraw-Hill Cos., Inc., 5.9%, 2017 197,794 300 M News America, Inc., 5.3%, 2014 294,471 Time Warner Cable, Inc.: 225 M 6.875%, 2012 230,378 570 M 6.2%, 2013 580,231 230 M Thomson Reuters Corp., 5.95%, 2013 231,173 1,932,944 43 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2008 Principal Amount Security Value Metals/Mining2.8% $ M Alcoa, Inc., 6%, 2012 $ 666 M ArcelorMittal, 6.125%, 2018 (a) 652,043 250 M Vale Overseas, Ltd., 6.25%, 2017 243,244 1,095,666 Real Estate Investment Trusts1.2% 270 M AvalonBay Communities, Inc., 7.5%, 2010 282,412 185 M Duke Weeks Realty Corp., 7.75%, 2009 189,087 471,499 Telecommunications5.4% 300 M Deutsche Telekom AG, 8%, 2010 317,510 250 M GTE Corp., 6.84%, 2018 257,820 300 M SBC Communications, Inc., 6.25%, 2011 310,399 250 M Sprint Capital Corp., 6.375%, 2009 250,050 Verizon Communications, Inc.: 400 M 5.5%, 2018 381,221 100 M 6.1%, 2018 99,458 200 M Verizon New York, Inc., 6.875%, 2012 208,751 250 M Vodafone AirTouch PLC, 7.75%, 2010 261,341 2,086,550 Transportation3.7% 500 M Burlington Northern Santa Fe Corp., 4.3%, 2013 473,788 Canadian National Railway Co.: 450 M 5.85%, 2017 456,017 300 M 6.8%, 2018 320,148 200 M Union Pacific Corp., 5.7%, 2018 195,538 1,445,491 Utilities7.7% 750 M E. ON International Finance BV, 5.8%, 2018 (a) 737,114 400 M Entergy Gulf States, Inc., 5.25%, 2015 377,754 250 M Great River Energy Co., 5.829%, 2017 (a) 248,667 NiSource Finance Corp.: 600 M 7.875%, 2010 622,543 400 M 6.15%, 2013 399,346 80 M NY State Gas & Electric Co., 6.15%, 2017 (a) 79,415 100 M OGE Energy Corp., 5%, 2014 95,004 44 Principal Amount or Shares Security Value Utilities (continued) $305 M Public Service Electric & Gas Co., 6.75%, 2016 $ 80 M Southwestern Electric Power Co., 5.875%, 2018 76,706 2,965,619 Waste Management1.0% 100 M Allied Waste NA, Inc., 5.75%, 2011 98,750 300 M Waste Management, Inc., 6.875%, 2009 305,983 404,733 Total Value of Corporate Bonds (cost $30,941,785) 30,259,623 PREFERRED STOCKS9.6% Financial Services4.0% 40,000 Citigroup, Inc., 8.125%, 2049  Series AA 896,000 400,000 JPMorgan Chase & Co., 7.9%, 2049 376,172 Wachovia Corp.: 200,000 7.98%, 2049 184,210 5,000 8%, 2049 112,100 1,568,482 Financials2.1% 40,000 Lehman Brothers Holdings, Inc., 7.95%, 2013  Series J 814,000 U.S. Government Agency3.5% 36,000 Fannie Mae, 8.25%, 2045 826,200 21,000 Freddie Mac, 8.375%, 2047 510,300 1,336,500 Total Value of Preferred Stocks (cost $4,107,507) 3,718,982 MORTGAGE-BACKED CERTIFICATES3.6% Fannie Mae2.9% $ 878 M 5.5%, 1/1/2037 867,306 231 M 6.5%, 7/1/2037 238,250 1,105,556 Freddie Mac.7% 298 M 6%, 11/1/2037 301,084 Total Value of Mortgage-Backed Certificates (cost $1,404,512) 1,406,640 45 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2008 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS3.0% $250 M FDA Queens LP, 6.99%, 2017 (a) $277,414 U.S. Treasury Note: 700 M 3.125%, 2013 694,368 200 M 3.5%, 2018 192,578 Total Value of U.S. Government Obligations (cost $1,167,280) 1,164,360 U.S. GOVERNMENT AGENCY OBLIGATIONS1.0% 400 M Fannie Mae, 6%, 2016 (cost $400,000) 401,684 MUNICIPAL BONDS.6% 245 M Tobacco Settlement Fin. Auth. West Virginia, Series A, 7.467%, 2047 (cost $245,000) 218,868 PASS THROUGH CERTIFICATES.4% Transportation 52 M American Airlines, Inc., 7.377%, 2019 27,970 154 M Continental Airlines, Inc., 8.388%, 2020 133,990 Total Value of Pass Through Certificates (cost $206,546) 161,960 SHORT-TERM INVESTMENTS2.0% Money Market Fund 760 M First Investors Cash Reserve Fund, 2.24% (cost $760,000) (b) 760,000 Total Value of Investments (cost $39,232,630) 98.4 % 38,092,117 Other Assets, Less Liabilities 1.6 620,932 Net Assets 100.0 % $38,713,049 (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). (b) Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at June 30, 2008 (see Note 3). 46 See notes to financial statements Fund Expenses SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $865.41 $4.92 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.59 $5.32 * Expenses are equal to the annualized expense ratio of 1.06%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 47 Portfolio of Investments SELECT GROWTH FUND June 30, 2008 Shares Security Value COMMON STOCKS96.1% Consumer Discretionary11.3% 11,000 * Aeropostale, Inc. $ 5,100 Autoliv, Inc. 237,762 8,300 * Fossil, Inc. 241,281 8,300 Guess?, Inc. 310,835 5,900 Omnicom Group, Inc. 264,792 1,399,300 Consumer Staples5.5% 5,400 Church & Dwight Company, Inc. 304,290 5,400 Colgate-Palmolive Company 373,140 677,430 Energy12.4% 2,900 ExxonMobil Corporation 255,577 1,355 Hess Corporation 170,987 4,600 * National-Oilwell Varco, Inc. 408,112 3,395 Noble Energy, Inc. 341,401 4,000 Occidental Petroleum Corporation 359,440 1,535,517 Financials8.1% 4,700 Assurant, Inc. 310,012 6,000 Bank of New York Mellon Corporation 226,980 7,300 * Nasdaq OMX Group, Inc. 193,815 3,900 Northern Trust Corporation 267,423 998,230 Health Care17.0% 4,000 Becton, Dickinson & Company 325,200 5,100 * Express Scripts, Inc. 319,872 5,900 * Gilead Sciences, Inc. 312,405 1,095 * Intuitive Surgical, Inc. 294,993 7,100 * OSI Pharmaceuticals, Inc. 293,372 8,800 Perrigo Company 279,576 5,400 * Varian Medical Systems, Inc. 279,990 2,105,408 48 Shares Security Value Industrials13.9% 5,300 * AGCO Corporation $ 3,600 Danaher Corporation 278,280 6,300 Dover Corporation 304,731 3,800 * Jacobs Engineering Group, Inc. 306,660 9,400 Manitowoc Company, Inc. 305,782 3,900 United Technologies Corporation 240,630 1,713,856 Information Technology25.7% 6,400 Amphenol Corporation  Class A 287,232 8,700 * BMC Software, Inc. 313,200 1,410 FactSet Research Systems, Inc. 79,468 540 * Google, Inc.  Class A 284,267 6,400 Harris Corporation 323,136 7,800 Hewlett-Packard Company 344,838 2,600 International Business Machines Corporation 308,178 10,900 Microsoft Corporation 299,859 18,600 * Oracle Corporation 390,600 17,500 * Parametric Technology Corporation 291,725 8,900 Texas Instruments, Inc. 250,624 3,173,127 Materials2.2% 5,000 Sigma-Aldrich Corporation 269,300 Total Value of Common Stocks (cost $11,789,135) 96.1 % 11,872,168 Other Assets, Less Liabilities 3.9 479,002 Net Assets 100.0 % $12,351,170 * Non-income producing See notes to financial statements 49 Fund Expenses TARGET MATURITY 2010 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $1,023.20 $3.92 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.98 $3.92 * Expenses are equal to the annualized expense ratio of .78%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 50 Portfolio of Investments TARGET MATURITY 2010 FUND June 30, 2008 Principal Effective Amount Security Yield  Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS68.1% Agency For International DevelopmentIsrael: $1,303 M 8/15/2010 2.76 % $1,229,353 495 M 9/15/2010 2.77 465,817 Fannie Mae: 1,260 M 8/7/2010 2.92 1,185,380 100 M 10/8/2010 2.95 93,563 800 M 12/15/2010 3.07 742,283 1,100 M Freddie Mac, 9/15/2010 2.93 1,031,539 500 M Government Trust CertificateIsrael Trust, 11/15/2010 2.87 467,318 2,031 M Government Trust CertificateTurkey Trust, 11/15/2010 2.87 1,898,244 1,600 M Resolution Funding Corporation, 1/15/2011 2.79 1,491,344 1,250 M Tennessee Valley Authority, 11/1/2010 3.03 1,165,190 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $9,033,669) 9,770,031 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS31.6% 4,830 M U.S. Treasury Strips, 11/15/2010 (cost $4,126,900) 2.62 4,540,775 Total Value of Investments (cost $13,160,569) 99.7 % 14,310,806 Other Assets, Less Liabilities .3 38,431 Net Assets 100.0 % $14,349,237  The effective yields shown for the zero coupon obligations are the effective yields at June 30, 2008. See notes to financial statements 51 Fund Expenses TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $1,027.43 $3.48 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.43 $3.47 * Expenses are equal to the annualized expense ratio of .69%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 52 Portfolio of Investments TARGET MATURITY 2015 FUND June 30, 2008 Principal Effective Amount Security Yield  Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS52.8% Agency For International DevelopmentIsrael: $ 698 M 9/15/2015 4.10 % $ 521,088 2,784 M 11/15/2015 4.14 2,057,418 300 M 3/15/2016 4.17 218,263 Fannie Mae: 243 M 8/12/2015 4.20 180,803 600 M 9/23/2015 4.27 442,045 4,643 M 11/15/2015 4.31 3,389,632 650 M Federal Judiciary Office Building, 2/15/2015 3.98 500,694 Freddie Mac: 550 M 3/15/2015 4.15 417,513 930 M 9/15/2015 4.27 686,090 830 M 9/15/2015 4.26 612,342 625 M 1/15/2016 4.31 453,214 210 M Government Trust CertificateTurkey Trust, 5/15/2015 4.14 158,460 200 M International Bank for Reconstruction & Development, 2/15/2015 4.29 150,992 Resolution Funding Corporation: 4,244 M 10/15/2015 4.03 3,173,451 320 M 1/15/2016 4.05 236,434 2,000 M Tennessee Valley Authority, 11/1/2015 4.36 1,457,752 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $13,416,793) 14,656,191 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS46.7% 17,275 M U.S. Treasury Strips, 11/15/2015 (cost $11,780,715) 3.91 12,984,909 Total Value of Investments (cost $25,197,508) 99.5 % 27,641,100 Other Assets, Less Liabilities .5 137,744 Net Assets 100.0 % $27,778,844  The effective yields shown for the zero coupon obligations are the effective yields at June 30, 2008. See notes to financial statements 53 Fund Expenses VALUE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/08) (6/30/08) (1/1/086/30/08) * Expense Examples Actual $1,000.00 $895.70 $4.01 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.63 $4.27 * Expenses are equal to the annualized expense ratio of .85%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2008, and are based on the total value of investments. 54 Portfolio of Investments VALUE FUND June 30, 2008 Shares Security Value COMMON STOCKS96.5% Consumer Discretionary13.2% 27,400 bebe stores, inc. $ 5,500 Best Buy Company, Inc. 217,800 13,300 Bob Evans Farms, Inc. 380,380 12,200 Carnival Corporation 402,112 8,700 CBS Corporation  Class B 169,563 20,700 Cinemark Holdings, Inc. 270,342 17,900 Clear Channel Communications, Inc. 630,080 28,600 Family Dollar Stores, Inc. 570,284 12,700 Gannett Company, Inc. 275,209 10,900 Genuine Parts Company 432,512 14,000 H&R Block, Inc. 299,600 21,100 Home Depot, Inc. 494,162 8,000 J.C. Penney Company, Inc. 290,320 8,300 Kenneth Cole Productions, Inc.  Class A 105,410 9,680 Lee Enterprises, Inc. 38,623 23,700 Leggett & Platt, Inc. 397,449 11,100 Lowes Companies, Inc. 230,325 3,800 Magna International, Inc.  Class A 225,112 20,100 Marine Products Corporation 132,660 14,200 McDonalds Corporation 798,324 22,300 New York Times Company  Class A 343,197 11,000 Newell Rubbermaid, Inc. 184,690 25,800 Pearson PLC (ADR) 316,050 24,600 Ruby Tuesday, Inc. 132,840 17,000 Staples, Inc. 403,750 13,500 Tiffany & Company 550,125 43,700 Time Warner, Inc. 646,760 28,000 Walt Disney Company 873,600 8,580 Wyndham Worldwide Corporation 153,668 10,228,261 Consumer Staples15.4% 20,300 Anheuser-Busch Companies, Inc. 1,261,036 17,600 Avon Products, Inc. 633,952 3,900 B&G Foods, Inc.  Class A 36,426 18,400 Coca-Cola Company 956,432 13,400 ConAgra Foods, Inc. 258,352 6,119 Del Monte Foods Company 43,445 10,200 Diageo PLC (ADR) 753,474 7,900 Estee Lauder Companies, Inc.  Class A 366,955 55 Portfolio of Investments (continued) VALUE FUND June 30, 2008 Shares Security Value Consumer Staples (continued) 7,600 Fomento Economico Mexicano SA de CV (ADR) $ 7,059 General Mills, Inc. 428,975 12,100 H.J. Heinz Company 578,985 20,100 Hershey Company 658,878 13,100 Kimberly-Clark Corporation 783,118 35,300 Kraft Foods, Inc.  Class A 1,004,285 15,000 PepsiAmericas, Inc. 296,700 12,300 Philip Morris International, Inc. 607,497 6,700 Ruddick Corporation 229,877 37,500 Sara Lee Corporation 459,375 9,000 UST, Inc. 491,490 16,700 Walgreen Company 542,917 21,000 Wal-Mart Stores, Inc. 1,180,200 11,918,245 Energy10.5% 10,800 Anadarko Petroleum Corporation 808,272 10,800 BP PLC (ADR) 751,356 12,812 Chevron Corporation 1,270,053 12,900 ConocoPhillips 1,217,631 6,600 Diamond Offshore Drilling, Inc. 918,324 1,900 Hess Corporation 239,761 22,400 Marathon Oil Corporation 1,161,888 11,700 Royal Dutch Shell PLC  Class A (ADR) 956,007 11,600 Tidewater, Inc. 754,348 8,077,640 Financials18.0% 4,000 ACE, Ltd. 220,360 8,300 Allstate Corporation 378,397 9,700 Aon Corporation 445,618 10,000 Aspen Insurance Holdings, Ltd. 236,700 8,800 Assured Guaranty, Ltd. 158,312 34,800 Bank Mutual Corporation 349,392 20,055 Bank of America Corporation 478,713 20,273 Bank of New York Mellon Corporation 766,928 15,179 Brookfield Asset Management, Inc.  Class A 493,925 5,594 Capital One Financial Corporation 212,628 56 Shares Security Value Financials (continued) 9,622 Chubb Corporation $ 12,422 Cincinnati Financial Corporation 315,519 21,600 Citigroup, Inc. 362,016 10,000 Comerica, Inc. 256,300 7,100 EMC Insurance Group, Inc. 170,968 8,600 Erie Indemnity Company  Class A 396,890 19,100 First Potomac Realty Trust (REIT) 291,084 19,100 Hudson City Bancorp, Inc. 318,588 16,100 Invesco, Ltd. 386,078 42,800 Investors Real Estate Trust (REIT) 408,312 21,700 JPMorgan Chase & Company 744,527 12,800 KeyCorp 140,544 10,632 Lincoln National Corporation 481,842 10,700 Merrill Lynch & Company, Inc. 339,297 11,900 Morgan Stanley 429,233 25,700 NewAlliance Bancshares, Inc. 320,736 3,827 One Liberty Properties, Inc. (REIT) 62,418 26,400 Peoples United Financial, Inc. 411,840 10,300 Plum Creek Timber Company, Inc. (REIT) 439,913 9,400 PNC Financial Services Group, Inc. 536,740 10,700 Protective Life Corporation 407,135 25,328 Regions Financial Corporation 276,328 6,382 State Street Corporation 408,384 9,000 SunTrust Banks, Inc. 325,980 25,600 U-Store-It Trust (REIT) 305,920 14,139 Wachovia Corporation 219,579 7,400 Waddell & Reed Financial, Inc.  Class A 259,074 21,300 Wells Fargo & Company 505,875 21,700 Westfield Financial, Inc. 196,385 13,930,052 Health Care6.0% 15,700 Abbott Laboratories 831,629 6,125 Covidien, Ltd. 293,326 12,100 GlaxoSmithKline PLC (ADR) 535,062 20,300 Johnson & Johnson 1,306,102 10,900 Novartis AG (ADR) 599,936 39,300 Pfizer, Inc. 686,571 17,900 Schering-Plough Corporation 352,451 4,605,077 57 Portfolio of Investments (continued) VALUE FUND June 30, 2008 Shares Security Value Industrials10.5% 8,100 3M Company $ 900 Alexander & Baldwin, Inc. 40,995 12,400 Avery Dennison Corporation 544,732 16,000 Dover Corporation 773,920 8,200 General Dynamics Corporation 690,440 32,200 General Electric Company 859,418 14,400 Honeywell International, Inc. 724,032 4,200 Hubbell, Inc.  Class B 167,454 11,800 Illinois Tool Works, Inc. 560,618 2,300 ITT Corporation 145,659 8,170 Lawson Products, Inc. 202,453 16,800 Masco Corporation 264,264 6,500 Norfolk Southern Corporation 407,355 14,500 Pitney Bowes, Inc. 494,450 9,300 Textainer Group Holdings, Ltd. 181,629 6,625 Tyco International, Ltd. 265,265 10,000 United Parcel Service, Inc.  Class B 614,700 31,400 Werner Enterprises, Inc. 583,412 8,084,475 Information Technology6.9% 16,300 Automatic Data Processing, Inc. 682,970 16,600 AVX Corporation 187,746 7,900 Bel Fuse, Inc.  Class B 195,209 18,200 Hewlett-Packard Company 804,622 12,700 Intel Corporation 272,796 2,800 International Business Machines Corporation 331,884 35,200 Methode Electronics, Inc. 367,840 26,500 Microsoft Corporation 729,015 14,450 Molex, Inc. 352,725 28,700 Motorola, Inc. 210,658 19,000 Nokia Corporation  Class A (ADR) 465,500 8,400 Texas Instruments, Inc. 236,544 7,725 Tyco Electronics, Ltd. 276,710 7,500 Xilinx, Inc. 189,375 5,303,594 58 Shares Security Value Materials7.8% 6,900 Air Products & Chemicals, Inc. $ 13,800 Alcoa, Inc. 491,556 8,400 Bemis Company, Inc. 188,328 6,900 Compass Minerals International, Inc. 555,864 23,300 Dow Chemical Company 813,403 22,300 DuPont (E.I.) de Nemours & Company 956,447 15,700 Glatfelter 212,107 10,100 Lubrizol Corporation 467,933 11,600 MeadWestvaco Corporation 276,544 16,270 Myers Industries, Inc. 132,601 6,400 PPG Industries, Inc. 367,168 33,200 Sappi, Ltd. (ADR) 394,748 15,900 Sonoco Products Company 492,105 6,030,938 Telecommunication Services3.5% 30,010 AT&T, Inc. 1,011,037 13,232 D&E Communications, Inc. 117,632 4,730 Embarq Corporation 223,587 5,600 Telephone & Data Systems, Inc. 264,712 6,600 Telephone & Data Systems, Inc.  Special Shares 291,060 21,918 Verizon Communications, Inc. 775,897 2,683,925 Utilities4.7% 4,450 American States Water Company 155,483 7,000 Duke Energy Corporation 121,660 6,700 FPL Group, Inc. 439,386 2,400 Integrys Energy Group, Inc. 121,992 17,000 MDU Resources Group, Inc. 592,620 28,300 NiSource, Inc. 507,136 9,200 ONEOK, Inc. 449,236 10,100 Portland General Electric Company 227,452 12,300 Southwest Gas Corporation 365,679 11,100 United Utilities PLC (ADR) 303,308 12,300 Vectren Corporation 383,883 3,667,835 Total Value of Common Stocks (cost $64,817,850) 74,530,042 59 Portfolio of Investments (continued) VALUE FUND June 30, 2008 Shares or Principal Amount Security Value PREFERRED STOCKS.7% Financials.2% 10,000 Citigroup Capital XVI , 6.45%, 2066  Series W $184,000 Telecommunication Services.3% 10,200 AT&T, Inc., 6.375%, 2056 255,102 Utilities.2% 7,400 Entergy Louisiana, LLC, 7.6%, 2032 184,778 Total Value of Preferred Stocks (cost $693,082) 623,880 SHORT-TERM INVESTMENTS2.9% Money Market Fund $2,270 M First Investors Cash Reserve Fund, 2.24% (cost $2,270,000)* 2,270,000 Total Value of Investments (cost $67,780,932) 100.1 % 77,423,922 Excess of Liabilities Over Other Assets (.1) (147,591) Net Assets 100.0 % $77,276,331 * Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at June 30, 2008 (see Note 3). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 60 See notes to financial statements This page left intentionally blank. 61 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2008 CASH GROWTH & BLUE CHIP MANAGEMENT DISCOVERY GOVERNMENT INCOME HIGH YIELD Assets Investments in securities: Cost  Unaffiliated issuers $107,415,267 $ $127,291,258 $ $216,721,861 $ * Cost  Affiliated money market fund (Note 3) 825,000  4,695,000  790,000 3,085,000 Total cost of investments $108,240,267 $ $131,986,258 $ $217,511,861 $86,503,296 Value  Unaffiliated issuers (Note 1A) $143,949,179 $ $136,039,677 $ $217,612,979 $74,502,387 * Value  Affiliated money market fund (Note 3) 825,000  4,695,000  790,000 3,085,000 Total value of investments 144,774,179 13,200,319 140,734,677 22,317,265 218,402,979 77,587,387 Cash 96,789 197,769 113,776 206,181 84,881 75,524 Receivables: Investment securities sold 205,214  789,072  512,957  Interest and dividends 189,651 42,109 63,248 104,264 295,015 1,431,178 Trust shares sold. 11 18,136 6,091 18,361 19,638 163 Other assets 12,633 684 11,911 1,373 19,424 9,694 Total Assets 145,278,477 13,459,017 141,718,775 22,647,444 219,334,894 79,103,946 Liabilities Payables: Collateral for securities loaned (Note 1G)      4,561,754 Investment securities purchased 411,486 200,000 93,498  192,833 472,626 Trust shares redeemed 99,046 657 103,680 9,794 156,231 54,815 Accrued advisory fees 96,498 4,857 95,245 11,395 147,927 47,854 Accrued expenses 17,696 2,859 20,865 5,008 20,990 22,874 Total Liabilities 624,726 208,373 313,288 26,197 517,981 5,159,923 Net Assets $144,653,751 $ $141,405,487 $ $218,816,913 $73,944,023 Net Assets Consist of: Capital paid in $135,851,401 $ $128,795,924 $ $219,894,106 $103,418,936 Undistributed net investment income 1,163,229  466,406 489,520 1,641,434 2,768,020 Accumulated net realized gain (loss) on investments (28,894,791)  3,394,738 (802,798) (3,609,745) (23,327,024) Net unrealized appreciation (depreciation) of investments 36,533,912  8,748,419 (105,725) 891,118 (8,915,909) Total $144,653,751 $ $141,405,487 $ $218,816,913 $73,944,023 Shares of beneficial interest outstanding (Note 2) 6,854,742 13,250,644 5,351,817 2,311,141 8,136,957 10,712,748 Net asset value, offering and redemption price per share  (Net assets divided by shares outstanding) $ 21.10 $ 1.00 $ 26.42 $ 9.79 $ 26.89 $ 6.90 * Investments at cost and value include $4,561,754 of collateral for securities loaned (Note 1G). 62 See notes to financial statements 63 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2008 INVESTMENT SELECT TARGET TARGET INTERNATIONAL GRADE GROWTH MATURITY 2010 MATURITY 2015 VALUE Assets Investments in securities: Cost  Unaffiliated issuers $116,724,694 $ $11,789,135 $ $ $65,510,932 Cost  Affiliated money market fund (Note 3) 200,000 760,000    2,270,000 Total cost of investments $116,924,694 $ $ 11,789,135 $ $ $ Value  Unaffiliated issuers (Note 1A) $132,505,484 $ $ 11,872,168 $ $ $75,153,922 Value  Affiliated money market fund (Note 3) 200,000 760,000    2,270,000 Total value of investments 132,705,484 38,092,117 11,872,168 14,310,806 27,641,100 77,423,922 Cash 130,379 98,342 485,087 47,051 224,869 77,915 Receivables: Investment securities sold 2,490,194  116,678   14,952 Interest and dividends 420,969 480,777 5,114   178,687 Trust shares sold. 31,246 84,509 15,655 213 385 29,973 Forward currency contracts (Note 6) 3,243      Other assets 10,399 2,574 854 913 1,685 6,571 Total Assets 135,791,914 38,758,319 12,495,556 14,358,983 27,868,039 77,732,020 Liabilities Payables: Investment securities purchased 1,636,128  131,779   305,543 Trust shares redeemed 170,846 19,685 143 30 66,403 91,989 Foreign exchange contracts (Note 6) 1,195,206      Accrued advisory fees 86,702 19,773 8,186 7,274 14,009 51,760 Accrued expenses 20,237 5,812 4,278 2,442 8,783 6,397 Total Liabilities 3,109,119 45,270 144,386 9,746 89,195 455,689 Net Assets $132,682,795 $ $ 12,351,170 $ $ $77,276,331 Net Assets Consist of: Capital paid in $119,591,136 $ $ 12,783,636 $ $ $72,425,358 Undistributed net investment income (deficit) 1,609,123 486,955 (9,543) 401,352 561,527 1,053,136 Accumulated net realized gain (loss) on investments (3,121,101) (1,744,266) (505,956) 30,686 (66,599) (5,845,153) and foreign security transactions Net unrealized appreciation (depreciation) in value of investments and foreign security transactions 14,603,637 (1,140,513) 83,033 1,150,237 2,443,592 9,642,990 Total $132,682,795 $ $ 12,351,170 $ $ $77,276,331 Shares of beneficial interest outstanding (Note 2) 6,977,800 3,766,698 1,379,239 1,048,830 1,879,713 5,262,591 Net asset value, offering and redemption price per share  (Net assets divided by shares outstanding) $ 19.01 $10.28 $ $ $ 14.78 $14.68 64 See notes to financial statements 65 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2008 CASH GROWTH & BLUE CHIP MANAGEMENT DISCOVERY GOVERNMENT INCOME HIGH YIELD Investment Income Income: Interest. $ $ $ 82,274 $ $ $3,132,246 Dividends 1,781,469 (a)  967,796  2,603,785 (b) 14,510 Dividends from affiliate (Note 3) 7,297  21,925  879 9,935 Securities lending income      43,606 Total income 1,803,392 223,418 1,071,995 574,933 2,604,941 3,200,297 Expenses (Notes 1 and 4): Advisory fees 586,551 52,812 554,509 81,657 883,016 281,658 Professional fees. 19,979 6,278 18,224 8,309 23,601 12,632 Custodian fees and expenses 7,079 3,639 5,487 4,898 11,373 6,057 Reports and notices to shareholders 12,295 1,639 11,264 2,214 18,015 6,418 Registration fees 1,342 1,339 1,347 1,341 1,342 1,392 Trustees fees 4,459 386 4,164 605 6,674 2,116 Other expenses 15,644 1,216 12,929 5,520 21,664 10,635 Total expenses 647,349 67,309 607,924 104,544 965,685 320,908 Less: Expenses waived  (17,250)  (16,331)   Expenses paid indirectly. (7,275) (750) (2,379) (2,823) (2,254) (2,517) Net expenses 640,074 49,309 605,545 85,390 963,431 318,391 Net investment income. 1,163,318 174,109 466,450 489,543 1,641,510 2,881,906 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) on investments (1,220,030)  3,426,989 63,036 (3,530,346) (1,827,005) Net unrealized depreciation of investments (20,519,502)  (18,650,463) (228,345) (28,014,799) (2,145,248) Net loss on investments (21,739,532)  (15,223,474) (165,309) (31,545,145) (3,972,253) Net Increase (Decrease) in Net Assets Resulting from Operations $(20,576,214) $ $(14,757,024) $ $(29,903,635) $(1,090,347) (a) Net of $11,441 foreign taxes withheld (b) Net of $24,637 foreign taxes withheld 66 See notes to financial statements 67 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2008 INVESTMENT SELECT TARGET TARGET INTERNATIONAL GRADE GROWTH MATURITY 2010 MATURITY 2015 VALUE Investment Income Income: Interest. $ $ $2,674 $ $ $25,583 Dividends 1,825,244 (c) 134,315 51,968   1,235,623 (d) Dividends from affiliate (Note 3) 3,437 2,127    10,178 Total income 1,913,677 1,156,203 54,642 426,328 657,000 1,271,384 Expenses (Notes 1 and 4): Advisory fees 519,710 147,631 45,833 55,620 104,770 311,665 Professional fees. 25,958 8,798 5,221 5,842 4,976 12,530 Custodian fees and expenses 60,160 5,227 359 1,348 840 7,294 Reports and notices to shareholders 10,765 3,729 10,508 1,651 2,534 7,118 Registration fees 1,323 1,342 317 1,336 139 139 Trustees fees 3,937 1,105 420 417 782 2,361 Other expenses 15,180 8,322 2,003 2,427 3,249 12,344 Total expenses 637,033 176,154 64,661 68,641 117,290 353,451 Less: Expenses waived  (29,526)  (11,124) (20,954)  Expenses paid indirectly. (341) (3,203) (488) (1,378) (898) (7,250) Net expenses 636,692 143,425 64,173 56,139 95,438 346,201 Net investment income (loss) 1,276,985 1,012,778 (9,531) 370,189 561,562 925,183 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments (2,946,630) 139,175 (499,364) 61,984 21,627 (987,992) Foreign currency transactions (67,860)      Net realized gain (loss) on investments and foreign currency transactions (3,014,490) 139,175 (499,364) 61,984 21,627 (987,992) Net unrealized appreciation (depreciation) of: Investments (16,425,803) (1,478,809) (1,265,203) (72,765) 157,878 (9,169,769) Foreign currency transactions (1,075,647)      Net unrealized appreciation (depreciation) on investments and foreign currency transactions (17,501,450) (1,478,809) (1,265,203) (72,765) 157,878 (9,169,769) Net gain (loss) on investments and foreign currency transactions (20,515,940) (1,339,634) (1,764,567) (10,781) 179,505 (10,157,761) Net Increase (Decrease) in Net Assets Resulting from Operations $(19,238,955) $ $(1,774,098) $ $ $(9,232,578) (c) Net of $244,905 foreign taxes withheld (d) Net of $8,295 foreign taxes withheld 68 See notes to financial statements 69 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS BLUE CHIP CASH MANAGEMENT DISCOVERY GOVERNMENT 1/1/08 to 1/1/07 to 1/1/08 to 1/1/07 to 1/1/08 to 1/1/07 to 1/1/08 to 1/1/07 6/30/08 12/31/07 6/30/08 12/31/07 6/30/08 12/31/07 6/30/08 12/31/ Increase (Decrease) in Net Assets From Operations Net investment income $ 1,163,318 $ 2,189,331 $ 174,109 $ $ 466,450 $ 587,284 $ $ 992,70 Net realized gain (loss) on investments (1,220,030) 6,340,170   3,426,989 7,630,728 63,036 (66,15 Net unrealized appreciation (depreciation) of investments (20,519,502) (856,310)   (18,650,463) 2,247,221 (228,345) 356,50 Net increase (decrease) in net assets resulting from operations (20,576,214) 7,673,191 174,109 315,057 (14,757,024) 10,465,233 324,234 1,283,05 Distributions to Shareholders Net investment income (2,189,370) (1,975,764) (174,109) (315,057) (587,286) (280,470) (941,789) (1,016,15 Net realized gains     (7,438,838) (13,314,932)  Total distributions. (2,189,370) (1,975,764) (174,109) (315,057) (8,026,124) (13,595,402) (941,789) (1,016,15 Trust Share Transactions * Proceeds from shares sold 1,088,057 2,951,951 3,913,585 14,080,221 1,402,803 3,849,854 2,595,936 2,610,47 Reinvestment of distributions. 2,189,370 1,975,764 174,109 315,057 8,026,124 13,595,402 941,789 1,016,15 Cost of shares redeemed (8,523,303) (19,082,076) (5,905,612) (6,260,271) (6,265,582) (11,735,817) (1,282,079) (2,890,35 Net increase (decrease) from trust share transactions (5,245,876) (14,154,361) (1,817,918) 8,135,007 3,163,345 5,709,439 2,255,646 736,27 Net increase (decrease) in net assets (28,011,460) (8,456,934) (1,817,918) 8,135,007 (19,619,803) 2,579,270 1,638,091 1,003,16 Net Assets Beginning of period 172,665,211 181,122,145 15,068,562 6,933,555 161,025,290 158,446,020 20,983,156 19,979,98 End of period  $ 144,653,751 $ 172,665,211 $ 13,250,644 $ $ 141,405,487 $ 161,025,290 $ $ 20,983,15  Includes undistributed net investment income of $ 1,163,229 $ 2,189,282 $  $
